Citation Nr: 9903081	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
right ear hearing loss is well grounded.

2.  Whether a claim of entitlement to service connection for 
residuals of an eye infection is well grounded.

3.  Whether a claim of entitlement to service connection for 
a disability manifested by chest pain is well grounded.

4.  Whether a claim of entitlement to service connection for 
right and left ankle disorders is well grounded.

5.  Whether a claim of entitlement to service connection for 
a right leg disorder is well grounded.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the above-noted 
claims.

The September 1994 rating decision also denied entitlement to 
service connection for a sleep disorder, a lumbar spine 
disorder and pseudofolliculitis.  The veteran perfected an 
appeal as to these issues.  The RO granted entitlement to 
service connection for these disabilities in June 1997.  The 
RO's action was a full grant of the benefits sought, and that 
there is no longer an outstanding issue of fact or law 
pertaining to these claims.  See Grantham v. Brown, 114 F .3d 
1156 (1997). 

The veteran has further claimed entitlement to service 
connection for a scar of the right shoulder and a slow heart 
beat (sinus bradycardia).  These claims have not been 
adjudicated by the RO, and are referred to the RO for 
appropriate action.

The claims of entitlement to service connection for residuals 
of an eye infection and right and left ankle disorders are 
the subject of the remand immediately following this 
decision.


FINDING OF FACT

The veteran has presented no competent medical evidence of a 
current right ear hearing loss disability, right leg 
disorder, or disability manifested by chest pain.


CONCLUSION OF LAW

The claims for service connection for right ear hearing loss, 
a right leg disorder, and chest pain are not well grounded 
and there is no statutory duty to assist the veteran in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On the veteran's service entrance examination in August 1967, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0







The veteran complained of tenderness over the pectoralis 
musculature on the left in June 1970.  The examiner's 
impression was a pulled muscle.  

The veteran underwent several additional audiological 
evaluations during active service.  Pure tone thresholds, in 
decibels, were as follows:

In June 1970:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
0
30







In August 1971:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
20
20








In July 1975:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
20







Again in July 1975:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
15







In May 1977:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
0
20







In June 1977:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15








In May 1978 (at which time it was noted that the veteran was 
exposed to noise on the firing range):  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5







And, in May 1979:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10







The veteran complained of right leg pain in March 1980.  
Physical examination was normal.  The examiner diagnosed leg 
pain associated with walking for a long period on a hard 
surface (muscle spasm).  

The veteran underwent another audiological examination in 
June 1980.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5







In May 1981, the veteran sought treatment for pain in his 
chest and coughing.  He was diagnosed as having multi-
stigmata of an upper respiratory tract allergic 
manifestation.  


On audiological examinations in May and October 1981, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5











HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15







The veteran complained of chest pain in February 1984.  The 
examiner's assessment was an upper respiratory infection.  
The veteran voiced similar complaints in August 1985.  
Pertinent diagnoses included an upper respiratory infection 
and musculoskeletal pain.  

In February 1986, the veteran sought treatment for right leg 
numbness.  The lower leg was reportedly slightly numb below 
and elastic garter he wore daily.  On physical examination, 
there was normal touch and sensation.  The lower leg was 
tender at the medial right [illegible].  The examiner 
diagnosed "LSS" with right groin strain. 

In October 1986, the veteran complained of calf pain with 
occasional numbness for one month.  The examiner noted no 
calf tenderness.  Pertinent diagnoses included muscle strain 
of the right calf.  The veteran underwent physical therapy.  
He was diagnosed as having right calf strain.


On periodic examination in June 1988, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
10
15







A June 1988 electrocardiogram (EKG) revealed sinus 
bradycardia with sinus arrhythmia, but was otherwise normal.  

The veteran sought treatment for right-sided chest pain in 
June 1989.  The examiner diagnosed atypical chest pain, 
musculoskeletal spasm.  An EKG revealed sinus bradycardia, 
but was otherwise normal.

On periodic physical examination in April 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10







An April 1991 EKG was interpreted as within normal limits.  

In May 1991, the veteran completed an exercise treadmill test 
to rule out coronary artery disease.  There was good exercise 
tolerance with no ischemic symptoms or EKG changes.  The 
veteran was cleared for an exercise program.

The veteran was hospitalized in August 1993 for complaints of 
chest pain for one week.  Physical examination, EKG, and a 
chest x-ray were normal.  A treadmill test was also normal.  
The final diagnosis was probable chest wall pain, rule out 
coronary artery disease with angina.  

The veteran complained of chest pain in October 1993.  The 
examiner's assessment was questionable recurrent peptic ulcer 
disease.  

On separation examination in October 1993, the veteran gave a 
history of hearing loss secondary to shooting and flight line 
work, pain or pressure in his chest, and cramps in his legs.  
Examination of the heart and lower extremities was normal.  
An EKG revealed sinus bradycardia, but was otherwise normal.  
A chest x-ray was also normal.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5







Following his separation from service, the veteran was 
afforded a VA audio examination in April 1994.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10







Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  

On VA general medical examination in April 1994, the 
veteran's heart was not enlarged.  The rate and rhythm were 
normal, with no murmurs.  Blood pressure was 132/86.   The 
peripheral vessels and respiratory rate were normal.  A chest 
x-ray revealed no active cardiopulmonary disease.  On 
neurological examination, motor status and coordination were 
normal.  Deep tendon reflexes were 2+ and normal.  There were 
no sensory changes.  

The veteran also underwent VA joints examination in April 
1994.  He stated that he had pulled muscles in his legs, but 
that this had cleared.  A right leg disorder was not 
diagnosed.   

The veteran testified at a personal hearing at the RO in 
August 1996.  With respect to his right leg, he stated that 
during service he wore rings (elastic rubber bands) around in 
legs in conjunction with being a policeman.   He stated that 
the rings cut off the circulation in his legs and that he 
experienced problems with his circulation since that time.  
He reportedly had a numbness up and down the leg.  The 
veteran further reported that he first experienced chest pain 
during service in the 1970s.  He continued to experience 
chest pain following his separation from service.  Concerning 
right ear hearing loss, the veteran stated that during 
service he worked around aircraft and fired weapons, which 
were very loud.  

On VA disease of the arteries and veins examination in April 
1997, the veteran stated that he experienced chest pain 
"every now and then."  Physical examination was essentially 
normal.  An EKG revealed sinus bradycardia.  A chest x-ray 
showed no active cardiopulmonary disease.  The examiner 
diagnosed "No disease of the arteries or veins found on this 
examination."  The examiner further stated that:  "The 
etiology of the chest pains seems to have most likely been 
due to temporary acute musculoskeletal stress and was not 
present on this examination."

The veteran was afforded a VA neurological examination in 
April 1997.  He complained of pain and numbness in the right 
calf at times.  It seemed to be worse when he had more low 
back pain.  Neurological examination was within normal 
limits.  Sensory and motor examination was normal.  The 
examiner stated that the lower extremity numb feelings could 
not be localized to any particular peripheral nerve or spinal 
segment, and that radiculopathy was the most likely cause.  
The examiner further stated that the veteran's psychological 
amplification of these symptoms seemed to be predominant.  
Pertinent diagnoses included "lumbar radiculopathy as cause 
for numbness of the lower extremities."



II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (1998).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  In order to 
establish a well-grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, (1) the existence of a current disability; (2) an 
injury sustained or disease contracted in service (this 
element usually requires VA to obtain and examine the 
veteran's service medical records which are ordinarily in the 
custody of the government); and (3) a link or nexus between 
the two.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).   For purposes of determining whether a claim is well 
grounded, the evidence is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing 
King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, available records disclose no evidence of a current 
right ear hearing loss disability by VA standards under 
38 C.F.R. § 3.385 or of a current right leg disorder or 
disability manifested by chest pain.  Examination of the 
right leg was normal on VA neurological examination in April 
1997 and the veteran's subjective complaints of numbness of 
the leg were attributed to his service-connected low back 
disorder.  In addition, on VA arteries/veins examination in 
April 1997 the examiner concluded that the etiology of the 
veteran's chest pain was most likely due to temporary acute 
musculoskeletal stress and was not present on examination.  

A threshold requirement in establishing service connection 
for a claimed disability is that the disability must be shown 
at present.  The veteran has not met the first element 
required for the claims to be well grounded as he has 
presented no competent medical evidence of current 
disabilities.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court noted that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."  
The veteran is certainly capable to opine on his symptoms.  
However, it has not been indicated that he possesses the 
requisite medical knowledge to be able to opine on a matter 
involving medical principles or medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not competent to render an opinion on a matter 
requiring medical knowledge, such as diagnosis or causation).  
Therefore, his lay assertions are insufficient to establish 
well-grounded claims, and nothing in the medical records 
supports his assertion of current right ear hearing loss or 
right leg disabilities or of a disability manifested by chest 
pain.  Accordingly, his claims for service connection for 
these disabilities are not well grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claims for service connection for right ear 
hearing loss, a right leg disorder, or chest pain.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to these claims under 38 U.S.C.A. 
§ 5103(a) (West 1991).

 
ORDER

Having found the claims not well grounded, entitlement to 
service connection for right ear hearing loss, a right leg 
disorder, and chest pain are denied.


REMAND

Right and left ankle disorders, residuals of an eye infection

With respect to the right and left ankle disorders, the RO 
received additional relevant evidence, consisting of an 
October 1997 VA joints examination report, subsequent to the 
issuance of the most recent (July 1997) supplemental 
statement of the case addressing this issue.  Therefore, in 
accordance with 38 C.F.R. §§ 19.31 and 19.37, the case is 
returned to the RO for consideration and the issuance of a 
supplemental statement of the case.

The veteran was diagnosed as having several eye disorders 
during active service, including iritis, uveitis, 
conjunctivitis, blepharitis, and bilateral pinguecula.  On VA 
visual examination in April 1997, he was diagnosed as having 
bilateral pinguecula.  A medical opinion would be helpful in 
determining whether there are any current residuals of the 
inservice findings.

Accordingly, the case is REMANDED for the following 
development:

1.  Afford the veteran a comprehensive VA 
medical examination in order to determine the 
exact nature and date of onset and/or 
etiology of any current eye disorders.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiner are to be performed.  

The examiner should render diagnoses of all 
current eye disorders found to be present and 
based on the medical documentation on file 
should indicate the etiology and approximate 
date of onset of any such disorders.  The 
examiner should specifically express an 
opinion as to whether it is at least as 
likely as not that any current eye disorders 
are related to the veteran's inservice 
iritis, uveitis, conjunctivitis, blepharitis, 
and bilateral pinguecula.  The examiner 
should also indicate whether any current eye 
disorders constitute refractive error of the 
eye.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

2.  Review the claims folder and ensure 
that the foregoing development action has 
been conducted and completed in full.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Readjudicate the veteran's claims seeking 
entitlement to service connection for right 
and left ankle disorders and residuals of an 
eye infection, with application of all 
appropriate laws and regulations, and giving 
consideration to all evidence developed since 
the July 1997 supplemental statement of the 
case.  If the decision with respect to the 
claims remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and with a 
reasonable period of time within which to 
respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 



- 17 -


